DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending. Claims 1-3 are rejected. Claims 4-9 are withdrawn from consideration. 
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 2-3 in the reply filed on January 24, 2022 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 24, 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “TURBINE STATOR BLADE WITH REINFORCING MEMBER”, or any similar language that would at least mention inventive aspect, which appears to be the reinforcing member.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reinforcing member” modified by the function of “maintains an interval between the front hook and the rear hook”, interpreted to be rods, plates, or equivalents thereof according to paragraphs [0033, 0048, 0055] of the Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Lines 3-4 recite “the vicinity of the radially outer end portion of the front hook” and “the vicinity of the radially outer end portion of the rear hook”. There is insufficient antecedent basis for said vicinities and portions, since they were not previously introduced. It is noted these limitations were introduced in Claim 2 while Claim 3 depends upon Claim 1. For purposes of examination, the limitations will be treated as being introduced properly. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0118040 A1).
Regarding Claim 1, interpreting “reinforcing member” under 35 U.S.C. 112(f) to be to be rods, plates, or equivalents thereof according to paragraphs [0033, 0048, 0055] of the Specification, Figures 1 and 6 of Lee disclose a turbine stator blade disposed in a working fluid flow path in a casing (22) of a gas turbine, comprising: a blade effective part (V) disposed in the working fluid flow path; an outer ring sidewall (80, proximate 20 in Fig. 1) having a plate-shaped portion (portion 82 points to) connecting to a radially outer end portion (top with respect to figures) of the blade effective part (V), a front hook (86) extending radially outward and circumferentially from an upstream end portion side of the plate-shaped portion and having a tip fitting with the casing (22), a rear hook (84) extending radially outward and circumferentially from a downstream end portion side of the plate-shaped portion and having a tip fitting with the casing (22), and a reinforcing member (82) that maintains an interval between the front hook (86) and the rear hook (84); and an inner ring sidewall (26) connecting to a radially inner end portion (bottom with respect to figure) of the blade effective part (V) [0017, 0026]. Figure 1 shows an overall view while Figure 6 shows a more detailed view of an embodiment regarding the structure of the outer ring sidewall. The stator blade is part of a gas turbine, hence satisfying the definition of a turbine stator blade. 
Regarding Claim 2, Lee discloses the turbine stator blade as set forth in Claim 1. 
Figure 6 of Lee discloses wherein the reinforcing member (82) connects at least a vicinity of a radially outer end portion at the front hook (86) and a vicinity of a radially outer end portion at the rear hook (84). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lyons et al. (US 2016/0195275 A1), hereinafter Lyons.
Regarding Claim 3, Lee teaches the turbine stator blade as set forth in Claim 1. 
Figure 6 of Lee teaches wherein the reinforcing member (82) is connecting the vicinity of the radially outer end portion at the front hook (86) and the vicinity of the radially outer end portion at the rear hook (84). 
 Lee does not expressly teach the reinforcing member includes at least one rod-shaped reinforcing rod as claimed. However, rods would have been obvious in view of Lyons. 
wherein the reinforcing member (130) includes at least one rod-shaped reinforcing rod. The rods help tailor the stiffness of the assembly between walls (64A, 122) [0056]. The reinforcing member (64 in embodiments of paragraphs [0024-0025] of Lee) taught by Lee helps reduce the displacement between the forward and aft portions in which it is connected to. In other words, the purpose reinforcing member is also related to the stiffness of the assembly. Out of all the known ways to modulate stiffness, one of ordinary skill in the art would simply substitute one known way for another, predictably resulting in different assemblies that are capable of having tailored stiffness. Although on a different turbine part than that of Lee, the teachings both of Lee and Lyon relate to the reinforcement of walls at the outer end portion of a stator blade assembly. Thus, they are applicable to each other and reasonable pertinent to the problems faced by the application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine stator blade taught by Lee by simply substituting the reinforcing member with a reinforcing member including at least one rod-shaped reinforcing rod as exemplified by Lyons, predictably resulting in an assembly having a tailored stiffness between the two hooks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stapleton (US 2016/0305265 A1) Figure 6 teaches a shroud with a reinforcing rod. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745